


110 HR 5131 IH: To amend title 18, United States Code, to provide

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5131
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Poe introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  criminal penalties for the destruction of memorials, headstones, markers, and
		  graves commemorating persons serving in the Armed Forces on private
		  property.
	
	
		1.Short TitleThis Act may be cited as the Lance
			 Corporal Jeremy Burris Act.
		2.Criminal
			 penalties for the destruction of memorials, headstones, markers, and graves
			 commemorating persons serving in the Armed Forces on private
			 propertySection 1369 of title
			 18, United States Code, is amended—
			(1)in the heading by
			 inserting , headstones, and
			 graves after memorials;
			(2)in subsection
			 (a)—
				(A)by striking
			 on public property;
				(B)by striking
			 armed forces and inserting Armed Forces;
			 and
				(C)by inserting
			 , or any grave or headstone or marker marking the grave of any such
			 person, after United States;
				(3)in
			 subsection (b)(2) by inserting grave, headstone, marker, after
			 statue,; and
			(4)by adding at the
			 end the following new subsection:
				
					(c)For the purposes of this section, the term
				grave includes any object placed on such grave to commemorate the
				veteran or member of the Armed Forces of the United States buried in such
				grave.
					.
			
